Title: To George Washington from Francis Halkett, 4 May 1758
From: Halkett, Francis
To: Washington, George



Dear Sir
Philadelphia 4th May 1758

General Forbes haveing information, that a party of our Cataubas are just return’d to Winchester, from a Scout to the Ohio, and have brought in with them several Prisoners, and Scalps—as the General is extreamly desirous of knowing the condition of Fort Duquesne, & the situation of the Enemys strength in these parts, he has order’d me to acquaint you, that if the Intilligence the Prisoners give is so distink, and of such consiquence, as to be of service to the General, that you will take the first opportunity to send them to Philadelphia—and to facilitate their convayence, you will send an open letter to the Commanding Officers at the different Posts upon their Route, that they are to forward them with an Escort, from post, to Post—You will at the same time be pleas’d to send the General, any information that you have taken from the Prisoners.
Thier is a Treaty on foot just now between the Shawanes, the Delawares, and the people of this province, and he is very sorry to learn, that several of the Cherokees have taken into their heads to ramble this way, that several of them are come to Carlisle,

and he is just now informed, that some of them are comeing into this Town, the General therefore desires, that you will be at particular pains, to prevent any more of them comeing this way, and that they may be employ’d as much as possible in Scouting parties, to cover our Posts, and Magazines, & keep the Frontiers of the country quiet, & as the most effectual Route for that purpose, he would recommend to you, the sending of them out by Rays Town, & Franks Town, to long Island in the West branch of the Susquehana, and examine all the Paths leading towards the Ohio.
The General is very much allarmd with a letter which he has this moment Receiv’d, with an Account that the Raven (a Cherokee Captain) and 30 of his Men—haveing returnd to their own Country, much displeas’d with the English, he therefore must press it in the warmest manner that the utmost attention be paid by every body under your Command, towards keeping the Indians in a good disposition, and that all meens be used, in bringing back the Raven, & those Indians who have Return home.
The general is just now employd, in buying all the Strouds, and goods that will be necessary to make in presents to the Indians, and has laid an Embago upon every thing in this Town that will be of service in that way.
Provided that the Catawbas are not dispos’d to part with their Prisoners, you are not to send them, but if they can be procur’d without giveing umbrage, the General will be very desirous of seeing them. I am with great regard Dear Washington your most obedient & most humble Servant

Francis Halkett


P.S. You will please for the future, to send all your Returns to me at Philadelphia, that I may make up a general State of the Whole to be laid before general Forbes at the different times as they shall offer.

